DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 25 February 2021 and 20 April 2021 have been considered.
	Claims 1-12 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is confusing in its recitation of “purifying an organic substance” since one cannot ascertain if the organic substance is the one recited by Claim 1 or if it refers to some other organic substance.  The same issue exists in Claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasanen et al. (US Publication No. 2013/0037402).
	Pasanen et al. describe an apparatus and method for recovery of organic compounds and drying organic mass (abstract).  Organic matter is subjected to microbial fermentation to produce organic compounds such as ethanol (paragraph [0015]).  The fermented organic material is introduced into a dryer for drying (paragraphs [0019]-[0021]).  Heating of the organic material in the dryer results in the discharge of water-containing organic compounds through a discharge nozzle with the discharge gas being directed to a boiler which is further connected to a stripping/distillation column (paragraphs [0019], [0022]-[0025], [0030]-[0031]).  The boiler incorporates a heat exchanger for transferring the thermal energy of the discharge gas flowing through the heat exchanger to the portion of discharge gas contained in the stripping/distillation column (paragraph [0024]).  The stripping/distillation column functions to strip from the discharge gas water and other components such as ethanol (paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasanen et al. (US Publication No. 2013/0037402) in view of Gaddy (WO 00/68407).
	Pasanen et al. has been discussed above.  That reference does not describe the use of syngas comprising carbon monoxide or the particular heating temperature recited by Claim 2.
	Gaddy describes strains of Clostridium ljungdahlii which can convert waste gases into ethanol (abstract).  The waste gas, or synthesis gas (i.e., syngas) can contain carbon monoxide (page 2, lines 15-25).  The strains of C. ljungdahlii are used to ferment the carbon monoxide-containing waste gas into ethanol (page 2, line 15 to page 5, line 2).  The strains of C. ljungdahlii produce primarily ethanol, with minor amounts of acetic acid (page 5, line 3 to page 8, line 1).
	It would have been obvious to one of ordinary skill in the art to have used the process of Pasanen et al. to isolate the ethanol produced by the syngas-utilizing microorganisms of Gaddy in order to provide the advantage of efficient ethanol recovery from a fermentation biomass provided by the Pasanen process.  It would have been further obvious to have used a heating temperature of from the boiling point of ethanol (78oC) up to 118oC because the ethanol product of Gaddy contains contaminating amounts of acetic acid and use of a temperature above the boiling point of ethanol up to 118oC would allow for the removal of ethanol while leaving behind the contaminating acetic acid which has a boiling point of 118oC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0332394 is the publication which corresponds to the present application.
US Publication Nos. 2016/0281115, 2016/0265008, 2013/0149693 and 2009/0215139 describe methods for the microbial fermentation of carbon monoxide to ethanol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652